4          R-867


                                    OF'FlCE         OF
                     THE ATTORNEY GENEBAL
                                  AUSTIN. TEXAS
PRICE  DANIEL
ATTORNEYGENERAL
                                   November 15,     1947

         Hon. J. E. McDonal,?                 Opinion No. V-433
         Commissioner of AgrFculture
         Austin, Texas                        Re:    Authority of Commia-
                                                     sioner of Agriculture
                                                     to pay salaries   from
                                                     funds appropriated    aa
                                                     contingent  funds
         Dear Sir:
                      Your request for an opinion of this Department
         dated October 11, 1947, relates      to the authority   of the
         Commissioner of Agriculture     to hire part-time employees
         for the Field Seed Certification      Division  of the Depart-
         ment of Agriculture     and pay their salaries   from Item 23
         of the departmental appropriation      for the Depertment of
         Agriculture    contained in S. B. 391, General Laws, 50th
         Legislature,    at pa e 812. Your question has arisen in
         view of Paragraph 7 14) f, Section 2, of this Act, which
         reads 8s fOllOWs:
                         "f . Contingent Expenses.     None of the
                  funds hereinabove appropriated      for 'contin-
                  gent expenses'     or 1m8intenance and mlacel-
                  laneous'    shall be used for the payment of any
                  salaries    unless specifically   authorized to
                  be p8id in the itemization      under the contin-
                  Rent, maintenance end miecellaneous       items
                  herelnebove    set out and designeted therein
                  es ‘salaries,    ( ‘extrs help, ( or ‘seasonal
                  18bOr.'"
                    The appropriation  to the Field Seed Certlflca-
         tion Division   of the Department of Agriculture in 9. B.
         391 is as follows:
Hon. J. E. McDonald - Page 2            (Ro. V-433)


     “Field,   Seed, Certification                     For years ending
      Division                                  August     31, August 31,
     “19.    Are8 Inspectors      and                 1948        1949
             Supervis or9 , none t 0
             exceed $2280. per
             year each . . . . . . . . . .      $9,120.00       9,120.oo
     “20.    Traveling     Expenses..            2,ooo.oo       2,ooo.oo
                 Out of Special Pure                                       .
                 Seed Fund (Article
                 56 to 67 inclusive.,
                 R.C.S., 1925, and
                 Ch8pteP 93, First
                 Celled Session of
                 the 41at Legislature,
                 end any Amendments.)
     “21.    Chief    of Division...              3,624.OO       3,624 .OO
     “22.    Office AasiSt8nt,
             Inspectors  and
             other seasonal
             help, none to ex-
             ceed $2280. per
             year each . . . . . . . . . .        3,456.00       3,456.m
      “23.   Postage, prlntlng,
             rep8ire, equipment,
             supplies,      traveling
             expense end contln-
             gent ,...............               10,000.00      10,000.00~
             The “Special Pure Seed Fundnreferred to above
csme into existence     by virtue of Article    67e, Vernon’s Civil
Statutes (Ch. 93, 1st C.S., 41st Legislature,        as amended by
Acts 46th Leglsleture,      Ch. -2, pa$e 3) and  the  “Specie1 Pure
Bred Cotton Seed Inspectlon       Fund by virtue of Article       66,
Vernon18 Civil Statutes (Acts 2nd C.S. 38th Legislature,
1923, P. 127).      We make this observation    for the reeson that
apparently the names of these funds are and have been used
interchangeably     by the Legislature   in appropriation    bills,
;;;tComptroller     of Public Accounts and the Treasury Depart-
       and that the 50th Legislature      intended to appropriate
in Iiem 21, 22 end 23 moneys in both funds although only one
1s deslgnated.      We are aware of the sources of the money go-
ing Into these funds and of the Legislature’s         expression as
to the uses these funds are to be put to as revealed in the
statutes,    Article8  56 through 67a, Vernon’s Civil Statutes.
Hon. J. E. McDonald - Page 3      (No. V-433)



            We believe that the provisions       of Paragraph (14)f
of Section 2, S.B. 391, quoted above, forbid the payment of
any salary from Item 23 of your appropriation,           and that the
Legislature   intended that     part-time employees for the Field'
Seed Certification     Divlslon should be naid from Item 22. how-
ever small It now appears.        Item 22 st;ltea speciflcally'"0f-
fice Assistant,    Inspectors    end other seasonal help."       Under
no rule of construction      could we say that Item 23 contained
in any part thereof a salary provision,         especially   in the
face of the prohibition       of Paragraph (14) f.     Item 23 falls
within the prohibition      of p8r8graph (14) f, since it con-
tains the word "Contingent'       and does not contain the words
"381ar1e3, ' "extra help" or "seasonal labor."           See Attorney
General's Opinion v-368.

                          SUMMARY
           The Commissioner of Agriculture    Is not
     authorized  to pay part-time  employees from
     Item 23 of the departmental appropriation
     for the Department of Agriculture    contained
     in 3. B. 391, 50th Legislature.
                                       Yours very truly
                                  ATTORNEY
                                         GENERALOF TEXAS


                                  BY
                                                     Assistant
JTB/lh